UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4255


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRELL B. HILL, a/k/a Twin,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:11-cr-00362-FDW-DSC-1)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrell B. Hill pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute and possess with

intent to distribute cocaine base (Count 1).                    He was sentenced

to 240 months of imprisonment.             On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues: (1) whether district court had jurisdiction to

accept Hill’s guilty plea and enter judgment against him; (2)

whether     Hill’s    guilty        plea   was     knowingly      and    voluntarily

entered; and (3) whether the Government breached Hill’s plea

agreement    by    failing    to     recommend     a   sentence     in    the   ten-to

fifteen-year range after filing its motion under U.S. Sentencing

Guidelines Manual § 5K1.1 (2012). 1               For the reasons that follow,

we affirm.

            Hill’s     jurisdictional            argument    asks       whether    the

district court had a factual basis to accept his plea.                              We

review this issue for an abuse of discretion.                    United States v.

Mitchell,    104 F.3d 649,    652   (4th     Cir.    1997). 2     The    parties



     1
          Despite notice Hill did not file a pro se supplemental
brief.
     2
       A court “may conclude that a factual basis exists from
anything that appears on the record.” United States v. DeFusco,
949 F.2d 114, 120 (4th Cir. 1991).



                                           2
stipulated to a factual basis for the crime as detailed in the

presentence report.              Moreover, the parties stipulated in the

plea agreement to joint recommendations under Fed. R. Crim. P.

11(c)(1)(B) to the amount of drugs foreseeable to Hill, and to a

two-level enhancement for Hill’s possession of a firearm.                            Thus,

we find no abuse of discretion in the district court’s finding

of a factual basis for the plea.

               Next, we find that Hill knowingly and voluntarily pled

guilty.     Prior to accepting a plea, a trial court must conduct a

plea     colloquy    in        which     it   informs   the    defendant       of,    and

determines that the defendant comprehends, the nature of the

charge    to    which     he    is     pleading   guilty,    the   maximum     possible

penalty he faces, and the rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b); United States v. DeFusco, 949
F.2d 114, 116 (4th Cir. 1991).                 Additionally, the district court

must ensure that a defendant’s plea was voluntary and did not

result from force, threats, or promises not contained in the

plea agreement.           Fed. R. Crim. P. 11(b)(2).               “In reviewing the

adequacy of compliance with Rule 11, this Court should accord

deference      to   the    trial       court’s    decision    as    to   how   best    to

conduct the mandated colloquy with the defendant.”                       DeFusco, 949
F.2d at 116.        Because Hill did not seek to withdraw his guilty

plea in the district court or otherwise preserve any alleged

Rule 11 error by timely objection, our review is only for plain

                                              3
error, United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002), and we find none.

             Finally, Hill argues that the Government breached the

plea agreement because it did not recommend a sentence between

ten    and   fifteen   years    in    its       § 5K1.1    motion     for   a     downward

departure.          Because Hill did not preserve this issue in the

district     court,    we   review    the       claim    for   plain   error.       United

States v. McQueen, 108 F.3d 64, 65-66 (4th Cir. 1997).                                  Here,

the Government did not agree to recommend a sentence in the ten-

to fifteen-year range in the plea agreement or otherwise.                               Thus,

this    claim      fails.      Moreover,         we     note   that    Hill       was    the

beneficiary of the Government’s § 5K1.1 motion, which reduced

his sentencing range from 360 months to life to 235-293 months.

Moreover, the record reveals that the court expressly considered

the 18 U.S.C. § 3553(a) (2006) sentencing factors, listened to

the sentencing arguments from the parties, and heard from Hill

himself.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Hill’s conviction and sentence.                          This court

requires that counsel inform Hill, in writing, of the right to

petition     the    Supreme   Court    of       the   United    States      for    further

review.      If Hill requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

                                            4
may     move     in   this      court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Hill.

               We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the   materials

before   this     court   and   argument    would   not   aid   the   decisional

process.


                                                                        AFFIRMED




                                        5